Case 5:20-cv-00253-JGB-SP Document 21 Filed 08/07/20 Page 1 of 4 Page ID #:101



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-253 JGB (SPx)                                  Date August 7, 2020
  Title James Rutherford v. Jack Benetatos, et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                  None Present                                            None Present

  Proceedings:      Order (1) DENYING Plaintiff’s Motion for Default Judgment (Dkt. No.
                    18); and (2) VACATING the hearing set for August 10, 2020 (IN
                    CHAMBERS)

        Before the Court is Plaintiff James Rutherford’s Motion for entry of default judgment.
 (“Motion,” Dkt. No. 18.) The Court finds the Motion appropriate for resolution without a
 hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in support of the
 Motion, the Court DENIES the Motion. The August 10, 2020 hearing is VACATED.

                                        I. BACKGROUND

         Plaintiff filed a Complaint against Defendants Jack Benetatos and Nick Benetatos
 (collectively, “Defendants”) on February 7, 2020. (“Complaint,” Dkt. No. 1.) The Complaint
 alleges two causes of action: (1) Violations of the Americans with Disabilities Act of 1990
 pursuant to 42 U.S.C. § 12181 (“ADA”); and (2) Violation of California’s Unruh Civil Rights
 Act (“UCRA”). (See Complaint.)

        Defendants were properly served with the Complaint, summons, and other Court
 documents by substituted service. (Dkt. Nos. 11, 12.) Despite being served with the summons
 and Complaint, Defendants failed to file a responsive pleading within the time prescribed by the
 Federal Rules of Civil Procedure.

         After Defendants failed to file a responsive pleading, Plaintiff filed a request for entry of
 default against both Defendants. (Dkt. Nos. 13, 15.) The Clerk of this Court entered default
 against Defendants. (“Entry of Default,” Dkt. Nos. 14, 16.) On June 29, 2020, Plaintiff moved

  Page 1 of 4                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:20-cv-00253-JGB-SP Document 21 Filed 08/07/20 Page 2 of 4 Page ID #:102



 for default judgement against Defendants. (“Motion,” Dkt. No. 18.) In support of the Motion,
 Plaintiff filed the Declaration of Joseph R. Manning. (“Manning Declaration,” Dkt. No. 18-2.)
 No opposition was filed.

                                      II. LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 55(b), a court may order default judgment
 following the entry of default by the Clerk of the Court. Local Rule 55-1 requires an application
 to the Court for default judgment be accompanied by a declaration that conforms to the
 requirements of Federal Rule of Civil Procedure 55(b) and set forth the following information:

       (1) when and against which party the default was entered; (2) the identification of the
       pleading to which default was entered; (3) whether the defaulting party is an infant or
       incompetent person, and if so, whether that person is adequately represented; (4) that the
       Servicemembers Relief Act does not apply; and (5) that notice of the application has been
       served on the defaulting party, if required.

 L.R. 55–1.

        Whether to enter default judgment is within the sound discretion of the district court.
 Aldabe v. Aldabe, 616 F.2d 1089, 1092–93 (9th Cir. 1980). In Eitel v. McCool, 782 F.2d 1470
 (9th Cir. 1986), the Ninth Circuit set forth the following factors for consideration in determining
 whether to grant default judgment:

       (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive claim;
       (3) the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the
       possibility of a dispute concerning material facts; (6) whether the default was due to
       excusable neglect; and (7) the strong policy underlying the Federal Rules of Civil Procedure
       favoring decisions on the merits.

 Eitel, 782 F.2d at 1471–72 (“Eitel factors”). Upon entry of default, the well-pleaded factual
 allegations of a complaint are deemed true; however, allegations pertaining to the amount of
 damages must be proven. TeleVideo Systems Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir.
 1987). A plaintiff is required to provide evidence of his damages, and a court may rely only on the
 declarations submitted by the plaintiff or order a full evidentiary hearing. Fed. R. Civ. P.
 55(b)(2). Further, the damages sought must not “differ in kind from, or exceed in amount, what
 is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

                                          III. DISCUSSION

        Plaintiff moves this Court to enter default judgment against Defendants. Plaintiff seeks to
 recover $4,000 in statutory damages and $4,269 in attorney’s fees. (See Motion at 2; see also
 Proposed Order at 2.) In order for default judgment to be entered in his favor, Plaintiff must



  Page 2 of 4                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:20-cv-00253-JGB-SP Document 21 Filed 08/07/20 Page 3 of 4 Page ID #:103



 meet the procedural requirements described above and establish that, on balance, the Eitel
 factors weigh in their favor. The Court evaluates these factors below.

 A. Procedural Requirements

         Plaintiff has satisfied the procedural requirements for entry of default judgment.
 Pursuant to Federal Rule of Civil Procedure 55, Plaintiff did not petition for entry of default
 judgment until after default was entered against Defendants by the Clerk. (Dkt. No. 18.)
 Additionally, Plaintiff’s Motion and accompanying declaration set forth the information required
 by the Local Rules of this Court. (Manning Declaration ¶¶ 2–3.) Plaintiff’s counsel also
 represents that notice of this Motion was served by mail on Defendants. (Id. ¶ 5.)

 B. Eitel Factors

     1. Possibility of Prejudice to Plaintiff

          Plaintiff would suffer prejudice if the Court does not enter default judgement. Because
 Defendants have not appeared in this action, a default judgment is the only means by which
 Plaintiff may recover. Absent a default judgment by this Court, Defendants will have avoided
 liability simply by not responding to Plaintiff’s action. Therefore, this factor weighs in favor of
 default judgment. Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014) (finding
 the plaintiff would suffer prejudice absent entry of a default judgment because of the defendant’s
 unwillingness to cooperate and defend against the claim).

     2. Substantive Merits of Plaintiff’s Claims

         The second and third Eitel factors concern the merits of Plaintiff’s substantive claims,
 and the sufficiency of the complaint. Eitel, 782 F.2d at 1471–72. “The Ninth Circuit has
 suggested that these two factors require that a plaintiff ‘state a claim on which the [plaintiff] may
 recover.’” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172 (C.D. Cal. 2002) (internal
 citation omitted).

         Title III of the ADA prohibits discrimination in public accommodations. It provides that
 “[n]o individual shall be discriminated against on the basis of disability in the full and equal
 enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
 place of public accommodation by any person who owns, leases (or leases to), or operates a place
 of public accommodation.” 42 U.S.C. § 12182(a). “To prevail on a Title III discrimination
 claim, the plaintiff must show that (1) [he] is disabled within the meaning of the ADA; (2) the
 defendant is a private entity that owns, leases, or operates a place of public accommodation; and
 (3) the plaintiff was denied public accommodations by the defendant because of his disability.”
 Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (internal alteration original). In
 addition, “[t]o succeed on an ADA claim of discrimination on account of one’s disability due to
 an architectural barrier, the plaintiff must also prove that: (1) the existing facility at the
 defendant’s place of business [or property] presents an architectural barrier prohibited under the

  Page 3 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:20-cv-00253-JGB-SP Document 21 Filed 08/07/20 Page 4 of 4 Page ID #:104



 ADA and (2) the removal of the barrier is readily achievable.” Parr v. L & L Drive–Inn
 Restaurant, 96 F. Supp. 2d 1065, 1085 (D. Haw. 2000); see also Johnson v. Beahm, 2011 WL
 5508893, *2 (E.D. Cal. Nov. 8, 2011).

          Plaintiff asserts that “[t]he Business is a facility open to the public, a place of public
 accommodation, and a business establishment.” (Complaint ¶ 9.) However, that the Business is
 a “place of public accommodation” is a legal conclusion, not a fact. Not every business is a place
 of public accommodation—the ADA enumerates those categories of businesses that qualify. 42
 U.S.C. § 12181(7). Plaintiff, however, fails to allege any facts that allow the Court to conclude
 that the Business falls within one of these categories. While Plaintiff indicates that the Business
 is named “Royal Liquor,” he provides no information regarding what sort of services “Royal
 Liquor” provides. (Complaint ¶ 4.) Without more, the Court cannot conclude that the Business
 is a place of public accommodation.

         Moreover, Plaintiff readily acknowledges “Plaintiff does not know the true name of
 Defendants, its business capacity, its ownership connection to the Property serving Royal Liquor
 (“Business”), or its relative responsibilities in causing the access violations herein complained
 of.” (Id.) Even assuming that the Business is a place of public accommodation, Plaintiff fails to
 establish that Defendants “own[], leases[], or operate[]” the Business. It is not enough for
 Plaintiff to prove that Defendant owns the property where the Business is located. Accordingly,
 Plaintiff has failed to adequately allege a Title III claim against Defendants. Likewise, he fails to
 adequately allege his Unruh Civil Rights Act claim. Civ. Code § 51(f). Because Plaintiff fails to
 establish the merits of his claims, the Court need not address the other factors.

                                       IV.    CONCLUSION

     Based on the foregoing, Plaintiff’s Motion is DENIED. The August 10, 2020 hearing is
 VACATED.



 IT IS SO ORDERED.




  Page 4 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
